DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 8/5/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 31 and 39 are objected to because of the following informalities:
In claim 31, lines 1-2; “generating pressure, temperature, and fluorescence signals” should be changed to “generating the pressure, temperature, and fluorescence signals”.
In claim 39, line 18; “the eye” should be changed to “an eye”.
In claim 39, line 80; “the composition of paintings” should be changed to “compositions of paintings”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-30, 35-36, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Jie et al. (CN106124469, hereafter Jie and citing to a machine translation of Jie) and Reza et al. (US20180275046, hereafter Reza).
Regarding claim 28, Jie discloses a method for visualizing details in a sample (Jie, Pg 1, Para 3; “The invention relates to the field of multi-modal biomedical imaging technology, in particular to a photoacoustic imaging and optical imaging multi-modal fusion imaging system.”), the method comprising:
generating pressure, temperature (Ji, Pg 2, Para 6; “The photoacoustic imaging module includes a photoacoustic excitation light source […] the photoacoustic imaging light path is formed between the photoacoustic excitation light source, the biological tissue to be tested and the photoacoustic signal detecting module. The photoacoustic excitation light source emits a pulsed laser light and is irradiated onto the biological tissue to be tested”), and fluorescence signals (Ji, Pg 2, Para 7; “The optical imaging module includes a fluorescence imaging module light source […] the fluorescent imaging module light source emits a continuous laser for exciting a fluorescent substance inside the biological tissue to be tested placed on the sample carrying module”) in the sample at an excitation location using an excitation beam (Jie Pg 2, Para 8; “The photoacoustic imaging optical path and the optical imaging optical path adopt a "cross" structure, and the two share the sample carrying module as an intersection center; the photoacoustic imaging module is configured to perform photoacoustic imaging on the biological tissue to be tested.”), the excitation beam being focused on the sample (Jie, Pg 1, Para 5; “To this end, the two physical effects of photon-substance interactions—fluorescence and photoacoustic effects—are fully exploited to enable people to “see” and “hear” light between biological tissue and molecular probes”);
detecting the generated pressure and temperature signals of the sample (Jie, Pg 2, Para 6; “the photoacoustic signal detecting module is configured to perform ultrasonic signal acquisition on the biological tissue to be tested, and receive the ultrasonic analog signal. Converting into a digital voltage signal to achieve imaging of the biological tissue to be tested”); and
Jie is interpreted as disclosing this limitation in the claim because a person having ordinary skill in the art would understand that a photoacoustic signal is a measure of the photoacoustic effect, that is pressure and heat generated by excitation.
detecting fluorescence signals from the excitation location of the sample, simultaneously with detecting the generated pressure and temperature signals (Jie, Pg 2, Para 7; “wherein the fluorescent imaging module data collector is configured to collect the biological tissue to be tested Internally excited fluorescent signal to generate a multispectral image”).
Jie does not clearly and explicitly disclose interrogating the sample with an interrogation beam directed toward the excitation location of the sample, the interrogation beam being focused on the sample; and detecting at least a portion of the interrogation beam returning from the sample the returned portion of the interrogation beam being indicative of the generated pressure and temperature signals.
In an analogous photoacoustic imaging field of endeavor Reza discloses interrogating the sample with an interrogation beam directed toward the excitation location of the sample, the interrogation beam being focused on the sample (Reza, Para 32; “The system described herein, a camera-based photoacoustic remote sensing (C-PARS) microscopy system, is based on the idea of sending a loosely focused excitation light to the sample and detecting photoacoustic signals using a confocal interrogation beam directed at the excitation spot”); and
detecting at least a portion of the interrogation beam returning from the sample the returned portion of the interrogation beam being indicative of the generated pressure and temperature signals (Reza, Para 43; “This is done by detecting photoacoustic signals using a confocal interrogation beam co-focused and co-scanned with the excitation spot. Local initial pressures are very large when optical focusing and thermal confinement conditions are applied. These large initial pressures can cause significant refractive index mismatch regions which are measured by the C-PARS system as changes in reflected light”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jie to include interrogating the sample with an interrogation beam directed toward the excitation location of the sample, the interrogation beam being focused on the sample; and detecting at least a portion of the interrogation beam returning from the sample the returned portion of the interrogation beam being indicative of the generated pressure and temperature signals in order to allow for observation of absorption-induced changes of scattered light which can be used to improve diagnosis (Reza, Para 22-24).

Regarding claim 29, Jie as modified by Reza above discloses all of the limitations of claim 28 as discussed above.
Jie does not clearly and explicitly disclose separating the returned portion of the interrogation beam from the fluorescence signals using a beam splitter.
However, Reza further discloses in Figures 4-5 separating a returned portion of an interrogation beam (detection beam 14) from optical signals using a beam splitter (Beamsplitter 22) (Reza, Para 62; “beam splitter 22 is placed along the path of the resulting energy 20 to direct resulting energy 20 into camera 18 […] The reflected resulting energy 20 is detected along the path of detection beam 14, while the excitation beam 12 is monitored along the path of excitation beam 12, providing further information on the excitation beam, such as the wavelength used […] beam splitter 22 is placed along the path of the detection beam 14”) (Reza, Figures 4-5; showing the beam splitter splitting the detection beam from optical signals for the camera).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jie as modified by Reza above to include separating the returned portion of the interrogation beam from the fluorescence signals using a beam splitter in order to control the field of view, magnification, and focus as taught by Reza (Reza, Para 63 and 54).
Jie as modified by Reza above is interpreted as disclosing this limitation in the claim because in Reza splits the beam into a detection beam for photoacoustic signals and a signal for a camera and in Jie the second signal is a fluorescence signal.

Regarding claim 30, Jie as modified by Reza above discloses all of the limitations of claim 28 as discussed above.
Jie as modified by Reza above further discloses directing the fluorescence signals toward a first detector (Jie, Pg 2, Para 7; “wherein the fluorescent imaging module data collector is configured to collect the biological tissue to be tested Internally excited fluorescent signal to generate a multispectral image”) and directing the returned portion of the interrogation beam toward a second detector (Jie, Pg 2, Para 6; “the photoacoustic signal detecting module is configured to perform ultrasonic signal acquisition on the biological tissue to be tested, and receive the ultrasonic analog signal”).

Regarding claim 35, Jie as modified by Reza above discloses all of the limitations of claim 28 as discussed above.
Jie as modified by Reza above further discloses determining:
a proportion of absorbed energy by the sample which is converted to heat and pressure (Jie, Pg 2, Para 6; “the photoacoustic signal detecting module is configured to perform ultrasonic signal acquisition on the biological tissue to be tested, and receive the ultrasonic analog signal”), and
a proportion of absorbed energy by the sample which is converted to fluorescence light (Jie, Pg 2, Para 7; “wherein the fluorescent imaging module data collector is configured to collect the biological tissue to be tested Internally excited fluorescent signal to generate a multispectral image”).

Regarding claim 36, Jie as modified by Reza above discloses all of the limitations of claim 28 as discussed above.
Jie as modified by Reza above further discloses calculating one or more images of the sample based on both the returned portion of the interrogation beam and the fluorescence signals (Jie, Pg 2, Para 6; “the photoacoustic signal detecting module is configured to perform ultrasonic signal acquisition on the biological tissue to be tested, and receive the ultrasonic analog signal. Converting into a digital voltage signal to achieve imaging of the biological tissue to be tested;”) (Jie, Pg 2, Para 7; “the fluorescent imaging module data collector is configured to collect the biological tissue to be tested Internally excited fluorescent signal to generate a multispectral image;”) (Jie, Pg 2, Para 8; “The optical imaging module is configured to optically image the biological tissue to be tested;”).

Regarding claim 36, Jie as modified by Reza above discloses all of the limitations of claim 28 as discussed above.
Jie as modified by Reza above further discloses wherein the method is used for one or more of the following applications:
imaging histological samples;
imaging cell nuclei;
imaging proteins;
imaging DNA;
imaging RNA;
imaging lipids;
imaging of blood oxygen saturation;
imaging of tumor hypoxia;
imaging of wound healing, burn diagnostics, or surgery;
imaging of microcirculation;
blood oxygenation parameter imaging;
estimating blood flow in vessels flowing into and out of a region of tissue;
imaging of molecularly-specific targets;
imaging angiogenesis for pre-clinical tumor models;
clinical imaging of micro- and macro-circulation and pigmented cells;
imaging of the eye;
augmenting or replacing fluorescein angiography;
imaging dermatological lesions;
imaging melanoma;
imaging basal cell carcinoma;
imaging hemangioma;
imaging psoriasis;
imaging eczema;
imaging dermatitis;
imaging Mohs surgery;
imaging to verify tumor margin resections;
imaging peripheral vascular disease;
imaging diabetic and/or pressure ulcers;
burn imaging;
plastic surgery;
microsurgery;
imaging of circulating tumor cells;
imaging melanoma cells;
imaging lymph node angiogenesis;
imaging response to photodynamic therapies;
imaging response to photodynamic therapies having vascular ablative mechanisms;
imaging response to chemotherapeutics;
imaging frozen pathology samples;
imaging paraffin embedded tissues;
imaging H&E-like images;
imaging oxygen metabolic changes;
imaging response to anti-angiogenic drugs;
imaging response to radiotherapy;
estimating oxygen saturation using multi-wavelength PARS excitation;
estimating venous oxygen saturation where pulse oximetry cannot be used;
estimating cerebrovenous oxygen saturation and/or central venous oxygen saturation;
estimating oxygen flux and/or oxygen consumption;
imaging vascular beds and depth of invasion in Barrett's esophagus and/or colorectal cancers;
functional and structural imaging during brain surgery;
assessment of internal bleeding and/or cauterization verification;
imaging perfusion sufficiency of organs and/or organ transplants;
imaging angiogenesis around islet transplants;
imaging of skin-grafts;
imaging of tissue scaffolds and/or biomaterials to evaluate vascularization and/or immune rejection;
imaging to aid microsurgery;
guidance to avoid cutting blood vessels and/or nerves;
imaging of contrast agents in clinical or pre-clinical applications;
identification of sentinel lymph nodes;
non- or minimally-invasive identification of tumors in lymph nodes;
imaging of genetically-encoded reporters, wherein the genetically-encoded reporters include tyrosinase, chromoproteins, and/or fluorescent proteins for pre-clinical or clinical molecular imaging applications;
imaging actively or passively targeted optically absorbing nanoparticles for molecular imaging;
imaging of blood clots;
staging an age of blood clots;
remote or non-invasive intratumoural assessment of glucose concentration by detection of endogenous glucose absorption peeks;
assessment of organoid growth;
monitoring of developing embryos;
assessment of biofilm composition;
assessment of tooth decay;
assessment of non-living structures;
evaluating the composition of paintings for non-invasive confirmation of authenticity;
evaluation of archeological artifacts;
manufacturing quality control;
manufacturing quality assurance;
replacing a catheterization procedure;
gastroenterological applications;
single-excitation pulse imaging over an entire field of view;
imaging of tissue;
imaging of cells;
imaging of scattered light from object surfaces;
imaging of absorption-induced changes of scattered light; or
non-contact imaging of optical absorption (Jie, Pg 1, Para 5; “probe technology makes it possible to distinguish between normal tissues and tissues of interest (such as tumors, blood vessels, etc.) with high specificity”) (Jie, Pg 2, Para 8; “The optical imaging module is configured to optically image the biological tissue to be tested;”) (Jie, Pg 1-3; discussing various applications of the invention).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Jie and Reza as applied to claim 28 above, and further in view of Qiang et al. (CN108102408, hereafter Qiang and citing to a machine translation).
Regarding claim 31, Jie as modified by Reza above discloses all of the limitations of claim 28 as discussed above.
Jie as modified by Reza above does not clearly and explicitly disclose wherein the method includes generating pressure, temperature, and fluorescence signals in the sample using exactly one wavelength for the excitation beam.
In an analogous medical imaging field of endeavor Qiang discloses wherein the method includes generating pressure, temperature, and fluorescence signals in the sample using exactly one wavelength for the excitation beam (Qiang, Abstract; “the light power that excites of the single wavelength that photothermal imaging, photoacoustic imaging, fluorescence imaging guiding”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jie as modified by Reza above wherein the method includes generating pressure, temperature, and fluorescence signals in the sample using exactly one wavelength for the excitation beam in order to accurately provide imaging in realtime (Qiang, Pg 2, Para 18).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Jie, Reza, and Qiang as applied to claim 31 above, and further in view of Pande et al. (US20100068752, hereafter Pande).
Regarding claim 32, Jie as modified by Reza and Qiang above discloses all of the limitations of claim 31 as discussed above.
Jie as modified by Reza and Qiang above discloses using the exactly one wavelength for the excitation beam as discussed in the rejection of claim 31 above.
Jie as modified by Reza and Qiang above does not clearly and explicitly disclose preparing visualizations of both nuclear and non-nuclear structures at the excitation location.
In an analogous medical imaging field of endeavor Pande discloses preparing visualizations of both nuclear and non-nuclear structures at an excitation location (Pande, Para 2; “identifying organelles in live and dead cells, including nuclei and organelles other than nuclei (non-nuclear organelles). More particularly, this invention relates to the identification of subcellular organelles, cell domains, cell regions, and the like, within living cells or extracellularly,”) (Pande, Para 11; “a spectral shift in fluorescence excitation maximum is observed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jie as modified by Reza and Qiang above to include preparing visualizations of both nuclear and non-nuclear structures at the excitation location in order to better visualize properties of cell regions as taught by Pande (Pande, Para 13).

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Jie, Reza, Qiang, and Pande as applied to claim 32 above, and further in view of Khan et al. (US20220068496, hereafter Khan).
Regarding claim 33, Jie as modified by Reza, Qiang, and Pande above discloses all of the limitations of claim 32 as discussed above.
Jie as modified by Reza, Qiang, and Pande above does not clearly and explicitly disclose exactly one detector for both 1) detecting the returned portion of the interrogation beam indicative of the generated pressure and temperature signals, and 2) the fluorescence signals.
In an analogous tissue imaging device field of endeavor Khan discloses one detector for both 1) detecting pressure and temperature signals, and 2) fluorescence signals (Khan, Para 36; “the interpretation of sensed data originating from a singular […] which may include temperature, humidity, pressure, varying amounts of lighting and their directions”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jie as modified by Reza, Qiang, and Pande above to include exactly one detector for both 1) detecting the returned portion of the interrogation beam indicative of the generated pressure and temperature signals, and 2) the fluorescence signals in order to allow for efficient sensing procedures as needed by the user depending on the environment as taught by Khan (Khan, Para 179).

Regarding claim 34, Jie as modified by Reza, Qiang, Pande, and Khan above discloses all of the limitations of claim 33 as discussed above.
Jie does not clearly and explicitly disclose decomposing a combined signal to create 1) a first signal representing the returned portion of the interrogation beam indicative of the generated pressure and temperature signals, and 2) a second signal representing the fluorescence signals.
However Reza further discloses decomposing a combined signal (Reza, Para 62; “beam splitter 22 is placed along the path of the resulting energy 20 to direct resulting energy 20 into camera 18 […] The reflected resulting energy 20 is detected along the path of detection beam 14, while the excitation beam 12 is monitored along the path of excitation beam 12, providing further information on the excitation beam, such as the wavelength used […] beam splitter 22 is placed along the path of the detection beam 14”) (Reza, Figures 4-5; showing the beam splitter splitting the detection beam from optical signals for the camera) to create 1) a first signal representing a returned portion of an interrogation beam (detection beam 14) , and 2) a second signal representing optical signals (signal going to camera 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jie as modified by Reza, Qiang, Pande, and Khan above to include decomposing a combined signal to create 1) a first signal representing the returned portion of the interrogation beam indicative of the generated pressure and temperature signals, and 2) a second signal representing the fluorescence signals in order to allow for observation of absorption-induced changes of scattered light which can be used to improve diagnosis (Reza, Para 22-24).
Jie as modified by Reza, Qiang, Pande, and Khan above is interpreted as disclosing this limitation in the claim because Jie measures fluorescent signals and photoacoustic signals which represent temperature and pressure, is modified by Khan to have them detected by one detector,  and is modified by Reza to have them be decomposed into two separate signals.

Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Jie and Reza as applied to claim 28 above, and further in view of  Khan et al. (US20220068496, hereafter Khan).
Regarding claim 37, Jie as modified by Reza above discloses all of the limitations of claim 28 as discussed above.
Jie as modified by Reza above does not clearly and explicitly disclose using exactly one detector for both 1) detecting the returned portion of the interrogation beam indicative of the generated pressure and temperature signals, and 2) the fluorescence signals.
In an analogous tissue imaging device field of endeavor Khan discloses one detector for both 1) detecting pressure and temperature signals, and 2) fluorescence signals (Khan, Para 36; “the interpretation of sensed data originating from a singular […] which may include temperature, humidity, pressure, varying amounts of lighting and their directions”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jie as modified by Reza above to include exactly one detector for both 1) detecting the returned portion of the interrogation beam indicative of the generated pressure and temperature signals, and 2) the fluorescence signals in order to allow for efficient sensing procedures as needed by the user depending on the environment as taught by Khan (Khan, Para 179).

Regarding claim 38, Jie as modified by Reza and Khan above discloses all of the limitations of claim 37 as discussed above.
Jie does not clearly and explicitly disclose decomposing a combined signal to create 1) a first signal representing the returned portion of the interrogation beam indicative of the generated pressure and temperature signals, and 2) a second signal representing the fluorescence signals.
However Reza further discloses decomposing a combined signal (Reza, Para 62; “beam splitter 22 is placed along the path of the resulting energy 20 to direct resulting energy 20 into camera 18 […] The reflected resulting energy 20 is detected along the path of detection beam 14, while the excitation beam 12 is monitored along the path of excitation beam 12, providing further information on the excitation beam, such as the wavelength used […] beam splitter 22 is placed along the path of the detection beam 14”) (Reza, Figures 4-5; showing the beam splitter splitting the detection beam from optical signals for the camera) to create 1) a first signal representing a returned portion of an interrogation beam (detection beam 14) , and 2) a second signal representing optical signals (signal going to camera 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jie as modified by Reza and Khan above to include decomposing a combined signal to create 1) a first signal representing the returned portion of the interrogation beam indicative of the generated pressure and temperature signals, and 2) a second signal representing the fluorescence signals in order to allow for observation of absorption-induced changes of scattered light which can be used to improve diagnosis (Reza, Para 22-24).
Jie as modified by Reza and Khan above is interpreted as disclosing this limitation in the claim because Jie measures fluorescent signals and photoacoustic signals which represent temperature and pressure, is modified by Khan to have them detected by one detector, and is modified by Reza to have them be decomposed into two separate signals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN DENNY LI/Examiner, Art Unit 3793